V. J. Brennan, J.
(dissenting). I respectfully dissent. I find that Lease Car of America (LCA) was entitled to notice of cancellation because it was included as an insured in the policy. There is *693no question but that LCA is mentioned in several places within the policy as an insured. MCL 500.3020(l)(b); MSA 24.13020(l)(b), states in pertinent part:
"(1) A policy of casualty insurance, except worker’s compensation, including all classes of motor vehicle coverage, shall not be issued or delivered in this state by an insurer authorized to do business in this state for which a premium or advance assessment is charged, unless the policy contains the following provisions:
"(b) That the policy may be canceled at any time by the insurer by mailing to the insured at the insured’s address last known to the insurer or an authorized agent of the insurer, with postage fully prepaid, a 10 days’ written notice of cancellation * *
I feel that under the statute the insurer was required to give notice of cancellation to all insureds within the policy. Therefore, the insurer’s failure to notify the insured LCA should not result in a penalty to LCA.
The language of one lonely paragraph in the policy, to the exclusion of the language of the entire remaining insurance contract, surely cannot be construed as setting forth the only standard or requirement for notice. The insurance contract should be read as a whole and a simple reading of the contract in the present case reveals immediately who the insureds are. I believe that the appropriate test to be used in determining who is to receive notice pursuant to the statute, MCL 500.3020; MSA 24.13020, is simply who are the insureds within the contract, not where their names appear in the contract.
The insured is entitled to rely upon the language of MCL 500.3020; MSA 24.13020 more than *694the mere arbitrary policy of the insurer as to where the insured’s name should appear. If the insured’s name does not appear in the appropriate place, the insurer is not entitled to hide behind its policy provision, or its designation of an insured as a "named insured”, an "insured” or an "insured named in Item 1”, to avoid its statutory obligation to serve notice of cancellation on all of the insureds named in the policy.
I would reverse.